 



Exhibit 10.49
September 9, 2006
PRIVATE
Mr. Roy Hibberd
One Vista Court
Englishtown, NJ 07726
Dear Roy:
We are pleased to confirm our offer to you for the position of SVP-Franchise
Relations for We The People USA, Inc., and, SVP and General Counsel for Dollar
Financial Group, Inc. (“Dollar”). Should you accept our offer, your compensation
and benefits package shall be as follows:
START DATE July 26, 2005
COMPENSATION $210,000 annual base salary. Base salary will be reviewed annually.
EQUITY Executive shall participate in all equity plans and grants commensurate
with similarly situated executives of Dollar.
BONUS As additional compensation for your services, Dollar shall pay or cause
one of its subsidiaries to pay a cash bonus with respect to each fiscal year
payable within thirty (30) days after the conclusion of the financial audit of
the relevant fiscal year.
The actual bonus due shall be determined based on the achievement by Dollar of
target annual income before interest, income taxes, depreciation, amortization
and management fees (“EBITDA”) as determined by the aforesaid independent audit.
EBITDA targets shall be determined by the board of directors of Dollar, in good
faith, and shall be adjusted equitably for acquisitions, divestitures or other
significant events occurring in the fiscal year.
The amount of the bonus due shall be a percentage of your base salary, with the
percentage determined as follows: (a) if Dollar achieves EBITDA of greater than
or equal to 95% of target EBITDA, 20% of base salary plus 4% of base salary for
each 1% that EBITDA exceeds 95% of target EBITDA, up to a maximum of 20% of base
salary (bringing the total cash bonus payable under section (a) to a total of
40% of base salary if Dollar achieves 100% of target EBITDA); plus (b) if Dollar
achieves EBITDA of greater than or equal to 101% of target EBITDA, 2% of base
salary for each 1% that EBITDA exceeds 100% of target EBITDA, up to a maximum of
10% of base salary. Thus, by way of example, if Dollar achieves EBITDA of 105%
of target, Executive’s bonus will be 20% + 20% +10% = 50% of base salary. Should
your employment terminate for any reason, no bonus compensation for the year in
which termination or resignation occurs shall be payable.
Regardless of whether an EBITDA target is achieved, no bonus compensation will
be paid or payable if Dollar has defaulted or is not current on its debt payment
obligations under any of its then outstanding credit facilities, indentures or
other debt instruments; provided, that such withheld compensation shall be paid
if such default is of a technical and non-substantive nature and is cured within
thirty (30) days of notice thereof.

 



--------------------------------------------------------------------------------



 



AUTO ALLOWANCE Dollar agrees to a monthly car allowance of $750.
RELOCATION ALLOWANCE Dollar agrees to reimburse moving-related expenses per the
attached relocation policy. This allowance will be available to Executive for at
least 36 months from date of employment, unless extended further by mutual
agreement.
TERMINATION a) Change in control: In the event that your employment is
terminated by Dollar in relation to a Change of Control (as defined herein), or
you terminate your employment for Good Reason (as defined herein), you shall be
paid your Base Salary in equal installments in accordance with past payroll
practices of Dollar for eighteen months following the date of your termination,
at a rate equal to 100% of your Base Salary in effect on the last day of your
employment with Dollar.
For purposes of this Agreement, a Change of Control shall be deemed to have
occurred if and when:
     i) a person or entity other than Green Equity Investors II, L.P., or any
affiliate, related party or entity controlled by Leonard Green & Partners, L.P.,
or sponsored fund thereof (collectively “GEI II”) owns equity securities having
at least 51% of the voting power of Dollar (or any successor or surviving
entity);
     ii) either DFG or Dollar becomes a subsidiary of an entity unaffiliated
with GEI II or shall be merged or consolidated into another entity and the
voting power of the surviving entity is owned at least 51% by a person or entity
other than GEI II; or
     iii) all or substantially all of the assets of either DFG or Dollar shall
have been sold to a party or parties the equity of which is owned at least 51%
by a person or entity other than GEI II.
b) Termination other than for cause: In the event that your employment is
terminated by Dollar, other than for Cause (as defined herein), you shall be
paid your Base Salary in equal installments in accordance with past payroll
practices of Dollar for nine months following the date of your termination, at a
rate equal to 100% of your Base Salary in effect on the last day of your
employment with Dollar. In addition, you shall be paid your Base Salary in equal
installments in accordance with past payroll practices of Dollar for nine months
following the date which is nine months from your termination date at a rate
equal to 50% of your Base Salary in effect on the last day of your employment
with Dollar.
For purposes of this Agreement, cause shall be defined as
     i) Executive’s failure to cure or remedy any material mismanagement or
gross negligence in the management of Employer’s business within fifteen
(15) days after written notice by Employer of such mismanagement or negligence;
     ii) Executive’s willful refusal, after written notice by Employer, to cure
within a period of fifteen (15) days any material breach of this Agreement or
failure to perform any material obligation set forth herein;
     iii) an act of fraud, theft, dishonesty or deceit committed against the
Employer, including any intentional material misrepresentation to the board of
directors of Dollar; or
     iv) a final non-appealable adjudication in a criminal or civil proceeding
(including any settlement or plea of nolo contendere) that Executive has
committed a fraud, dishonest act, an act of moral turpitude or any other felony
relating to or adversely affecting Executive’s employment, the business of the
Employer or the ability of Executive to perform his obligations herein).

 



--------------------------------------------------------------------------------



 



c) Termination by Executive for Good Reason: Executive shall have the right to
terminate his employment upon 30 days notice to the Company for the occurrence
of any of the following events which shall all be considered “Good Reason” so
Executive termination:
     i) Dolllar acts to materially reduce Executive’s duties or responsibilities
hereunder: or
     ii) Dollar acts to change the geographic location of the performance of
Executive’s duties from the Philadelphia, PA metropolitan area.
     In the event of termination for Good Reason, Executive’s severance
compensation and duration of payment will be the same as Change in Control.
RESTRICTIVE COVENANTS In consideration of your employment with WTP, you agree
that you will not, at any time during the term of your employment and for a
period of two years following the termination of your employment for any reason
(or to such lesser extent and for such lesser period as may be deemed
enforceable by a court of competent jurisdiction, it being the intent of the
parties that this agreement shall be so enforced): (a) directly or indirectly
engage in the United States, Canada or any other country in which any one or
more of Dollar Financial Corp., Dollar Financial Group, Inc., WTP and any of
their respective subsidiaries and affiliates (collectively hereinafter referred
to as “Dollar”) now or hereafter conducts business, in any business in direct
competition with any business conducted by Dollar at the time of termination or
any business that Dollar has a bona fide plan to commence or enter into, either
as an officer, director, employee, independent contractor, agent, consultant,
lender or as a 2% or greater owner, partner, or stockholder; (b) directly or
indirectly cause or request a curtailment or cancellation of any significant
business relationship that Dollar has with a current or prospective vendor,
business partner, supplier or other service or goods provider that would have a
material adverse impact on the business of Dollar; or (c) directly or indirectly
induce or attempt to influence any employee or consultant of Dollar to terminate
his or her employment or consultant relationship with Dollar.
In addition to and without limiting the foregoing, during the term of your
employment at all times following the termination of your employment for any
reason, whether before or after the expiration of the employment term set forth
above, you shall not at any time directly or indirectly disclose, use, transfer
or sell to any person, firm or other entity any trade, technical or
technological secrets, any details of organization or business affairs, or any
confidential or proprietary information of Dollar.
INVENTIONS All patents, trademarks, trade names, copyrights, inventions,
discoveries, financial models, computer software, graphics products, advertising
products, promotional materials, market studies and business plans
(collectively, the “Intellectual Property”) relating to Dollar’s business that
you may make, conceive or learn during the term of your employment (whether
before, during or after the term of employment, whether during working hours or
otherwise) or within six (6) months following the termination of your employment
for any reason shall be the exclusive property of Dollar. You agree to disclose
any such Intellectual Property to the board of directors of WTP and to do at
Dollar’s expense all lawful things necessary or useful to assist Dollar in
securing their full enjoyment and protection.
DOLLAR PROPERTY You further agree, at Dollar’s request at any time and from time
to time during the term of your employment, and upon termination of your
employment for any reason, to deliver possession of all property, including but
not limited to, documents or materials relating to Dollar’ business and all
evidence of or records relating to Dollar’s customers, all of which property,
documents, materials and/or customer and business records and other property
shall be at all times property of Dollar.

 



--------------------------------------------------------------------------------



 



In the event of any breach or threatened breach by you of any of the provisions
of this letter under the heading “Restrictive Covenants”, “Inventions” and
“Dollar Property” Dollar may apply to any court of competent jurisdiction to
enjoin such breach. Any such remedy shall be in addition to Dollar’s remedies at
law under such circumstances.
BENEFITS
Health Insurance Dollar offers a choice of three medical plans at a bi-weekly
payroll deduction. Eligibility begins on your date of employment.
Dental Insurance Dollar offers dental insurance at an additional bi-weekly
payroll deduction. Eligibility begins on your date of employment.
Life Insurance All employees are automatically covered for Life Insurance. Your
life insurance coverage is equal to $100,000. Eligibility begins on your date of
employment. Additionally, you may purchase supplemental life or supplemental
AD&D coverage for yourself, your spouse or your dependent children through
payroll deduction.
Short Term Disability Salaried employees are eligible for Short Term Disability
Insurance with a bi-weekly payroll deduction. Your short term disability
coverage is equal to approximately 60% of your salary but not greater than
$500 weekly. There is a 14 day elimination period and coverage extends up to
26 weeks. Eligibility begins on your date of employment.
Long Term Disability Salaried employees are eligible for Long Term Disability
Insurance with a bi-weekly payroll deduction. Your long term disability coverage
is equal to approximately 60% of your basic monthly salary (up to a maximum
benefit of $10,000 monthly) after a 26 week elimination period. Eligibility
begins on your date of employment.
401(k) Plan You will become eligible for this program on the open enrollment
date following 6 months of service. Open enrollment in our Retirement Plan is
the 1st of every calendar quarter. Dollar matches 50% of your contributions up
to a maximum employee contribution of 8%. Company matching is vested at 20% for
each year of service.
Holidays You will be eligible for eight (8) paid holidays. The holiday schedule
shall be forwarded to you during your first week of employment.
Personal Time You will be awarded 12 hours of personal time for every 3 months
of full-time service (a total of 6 days per anniversary year). You may carry
over a maximum of 12 personal hours on your anniversary date. Personal time must
be used in 8 hour increments. There is no payment for personal days earned but
not taken.
Vacation You will be awarded one week vacation for every three months of service
completed. Awarded vacation must be taken within one year (12 months) in which
the vacation is awarded. There is no payment for vacation awarded but not taken.
EXPIRATION OF BENEFITS All benefits expire on your date of termination.
REPORTING RELATIONSHIP While serving in this position, you will report directly
to Don Gayhardt, President.
Speaking for myself and everyone at DFG, we look forward to working with you.
Sincerely,

 



--------------------------------------------------------------------------------



 



Melissa Soper
Vice President, Human Resources
Mr. Roy HIbberd
September 9, 2006
ACCEPTANCE This letter contains the entire agreement between you and Dollar.
There are no other oral or written agreements between you and Dollar. Please
confirm that this letter accurately sets forth our understanding by signing and
returning this letter.
Accepted and Agreed to:

     
 
Name
   
 
   
 
   
 
Date
   

 



--------------------------------------------------------------------------------



 



APPROVED RELOCATION EXPENSES
FOR ROY HIBBERD
POLICY
During the relocation of executives, a considerable number of expenses may be
incurred; therefore, certain requirements are necessary to ensure that these
relocation expenses are proper and have been previously authorized.
PROCEDURES

1.   Reimbursement and/or payment of relocation expenses is not automatic but
will be made if the expense or expenses are within the parameters defined
herein.   2.   For reimbursements of approved relocation expenses, an Expense
Form should be completed with all receipts attached. All exceptions to this
relocation policy must be approved by the President of Dollar Financial Corp.  
3.   The following expenses are allowed under this relocation policy:

  a.   House hunting trips — Two house hunting trips not to exceed two
(2) persons (executive and spouse) per trip for a total of three (3) days each.

  —   Air fare or mileage     —   Rental car     —   Hotel     —   Reimbursement
of meals

  b.   Moving Expenses:

  —   Van line expenses for moving of personal belongings.
— packing and unpacking included.     —   Insurance for moving of personal
belongings on van line.     —   Maximum 30 day furniture storage.     —   $.36
per mile for relocating vehicles based on most direct route to new location.    
—   Hotel and meals while en route.

  c.   Temporary lodging at new location to include:

  —   Ninety (90) days maximum     —   Room and tax     —   Local phone and long
distance phone     —   Parking     —   Car rental

  d.   Closing costs:

  —   Reimbursement for Commissions (Max. 6%) on sale of primary residence
    NOTE: Should Executive sell the house without a Realtor, Dollar Financial
Corp. will not reimburse for what would have been paid in Realtors commission.

  e.   Any other costs above and beyond those items above, or any exceptions,
must receive the prior approval of the President of Dollar Financial Corp.

4.   The executive shall not bear the additional tax burden of relocation.
Should this occur, the executive’s tax preparation firm should prepare a letter
stating the

 



--------------------------------------------------------------------------------



 



    amount of the additional tax. This should be sent to the President of Dollar
Financial Corp. for authorization of reimbursement.   6.   Tax reimbursement for
relocation is for one time only.

 